MEMORANDUM**
George Spittal appeals pro se the district court’s order dismissing his 42 U.S.C. § 1983 action alleging that defendants violated his First Amendment and substantive due process rights by discontinuing his assignment as a substitute teacher. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissal pursuant to Fed.R.Civ.P. 12(b)(6), Lipton v. Pathogenesis Corp., 284 F.3d 1027, 1035 (9th Cir.2002), and we affirm.
The district court properly determined that defendants were entitled to qualified immunity because the conduct alleged does not violate clearly established statutory or constitutional rights of which a reasonable person would have known. See Brewster v. Board of Educ. of Lynwood Unified Sch. Dist., 149 F.3d 971, 980-82 (9th Cir.1998).
The district court properly dismissed without leave to amend because amendment would be futile. See Lipton, 284 F.3d at 1038-39.
We decline to consider Spittal’s claim regarding the constitutionality of Cal. Educ.Code § 44953 because he raised it for the first time on appeal. See Int’l Union of Bricklayers & Allied Craftsman Local Union No. 20 v. Martin Jaska, Inc., 752 F.2d 1401, 1404 (9th Cir.1985).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.